Conviction is for the unlawful transportation of intoxicating liquor; punishment fixed at confinement in the penitentiary for one year.
Appellant had in his possession a quart bottle of whisky while he was traveling on the train for a distance of about sixteen miles.
There is no affirmative evidence that he possessed it for an unlawful purpose. It is expressly declared in the statute that the possession of a quart of intoxicating liquor creates no inference that it is possessed for an unlawful purpose.
The views of this court touching the law applicable to a similar state of facts have been expressed in detail in the case of Gandy v. State, No. 7579, not yet reported. Following the majority opinion in that case, from which the writer dissented, the motion for rehearing is overruled.
Overruled. *Page 169